DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species I, now including all pending claims 21-40, in the reply filed on May 14, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 2007/0247800) in view of Oohira (US 2007/0097286).
As to claim 29, Smith discloses an electronic device 600 (see at least figure 25) comprising: a housing defining a first audio port 608, a second audio port 610, and an electrical port 613 positioned between the first audio port 608 and the second audio port 610; a display assembly 604 (see paragraph [0132]) coupled to the housing and comprising: a display 604; a first audio component positioned within the housing and acoustically coupled to the first audio port (see paragraph [0132] which discloses a microphone 608); a second audio component positioned within the housing and acoustically coupled to the second audio port (see paragraph [0132] which discloses a speaker 610); and an electrical connector 613 positioned within the housing and aligned with the electrical port (see paragraph [0132] which discloses a data port 613).
Smith fails to disclose a cover glass positioned over the display; and a frame coupled to the cover glass.  Oohira discloses a cover glass 5, 6 (see at least figure 2A) positioned over a display; and a frame 1 coupled to the cover glass 5, 6 (see paragraphs [0050], and [0074]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the above teaching of Oohira to Smith, in order to implement the size and profile reduction with ease for the display assembly (as suggested by Oohira at paragraph [0012]).
Claims 30, 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 2007/0247800) in view of Oohira (US 2007/0097286) as applied to claim 29 as set forth above, and further in view of Hampton (US 2006/0198547).
As to claim 30, the combination of Smith and Oohira discloses that the first audio component is a speaker (see Smith, paragraph [0132] which discloses a speaker 610); but fails to disclose the 
As to claim 32, the combination of Smith, Oohira, and Hampton further discloses an acoustic mesh 208A-B (see Hampton, at least figure 3) positioned between the first audio port and the speaker enclosure 202; but fails to disclose that the mesh 208A-B is a polymer mesh.  The examiner, however, takes Official Notice that such a polymer mesh is known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Smith, Oohira, and Hampton, such that the mesh 208A-B is polymer mesh, because polymers last a long time, and are safe and non-toxic.
As to claim 33, the combination of Smith, Oohira, and Hampton fails to disclose that the speaker enclosure includes a polymer component that defines a sealed volume; and the speaker is positioned within the sealed volume.  The examiner, however, takes Official Notice that placing a speaker within a sealed volume is known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Smith, Oohira, and Hampton, such that the speaker is placed within a sealed volume, in order to protect the volume from being damaged from water.
	Allowable Subject Matter
Claims 21-28, and 36-40 are allowed.

As to independent claim 21, dependent claims 22-28, 37-40, they are allowed for similar reasons with respect to independent claim 36 as set forth above.
Claims 31, 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 31, the prior art of record fail to disclose the second audio component comprises a microphone; the microphone is attached to the speaker enclosure; and the electronic device further comprises a flexible boot positioned between the microphone and the second audio port.
As to claims 34-35, the prior art of record fail to disclose the display assembly is coupled to the housing by a set of threaded fasteners and a set of clips; the housing defines a first hole for receiving a first threaded fastener of the set of threaded fasteners; the first hole is positioned between the first audio port and the electrical port; the housing defines a second hole for receiving a second threaded fastener of the set of threaded fasteners; and the second hole is positioned between the second audio port and the electrical port.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith (US 2006/0098403) discloses a display assembly (see at least figure 25).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/Primary Examiner, Art Unit 2646